Citation Nr: 1719179	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-37 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in April 2015 and remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the development requested in the April 2015 remand was completed, the RO readjudicated the claim in a May 2016 Supplemental Statement of the Case.  In September 2016, the Veteran submitted a VA Form 9 requesting a Board hearing at the local VA office on the issue of entitlement to service connection for a right knee disability.  As the Veteran has not been afforded a hearing on this issue, the claim must be remanded to schedule a Board hearing at the Veteran's RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, at the earliest available opportunity for the appeal of the issue of entitlement to service connection for a right knee disability, to include osteoarthritis.  The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




